DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/IB2018/001411 11/13/2018
PCT/IB2018/001411 has PRO 62/585,341 11/13/2017
	This office action is in response to Applicant’s amendment submitted October 4, 2022.  Claims 1-4, 8, 11, 13, 16-17, 19, 22, 29-31, 34, 39, 41, and 43-45 are pending.
Claims 16-17, 19, 22, 29-31, 34, and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2022.
The rejection of claim(s) 1-4, 8, 11, 13, 39, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faria is withdrawn because Faria’s compound does not meet the wherein clause added to the end of claim 1 and because Faria’s compound was removed from claim 13.  The rejection of claim 41 under 35 U.S.C. 103 as being unpatentable over Faria in view of Parr is withdrawn for the same reason.

The following rejections are maintained:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that when X is glucosyl, then R1 is optionally substituted alkyl.  Claim 13 recites a compound wherein X is glucosyl and R1 is H.  See, for example, see the second species on page 6 of the claim set submitted October 4, 2022.  Therefore, claim 13 fails to include all the limitations of claim 1 (namely, that when X is glucosyl, then R1 is optionally substituted alkyl).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant argues that the amendment to claim 8 overcomes the rejection.  This argument is not persuasive because claim 8 still contains compounds wherein X is glucosyl and R1 is not optionally substituted alkyl.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	NPH in claim 41 is an abbreviation which is not defined in the specification, so it is impossible to determine what is encompassed by NPH.
Claim 41 recites Adenosine deaminase (pegademase bovine, PEG-ADA).  It is unclear whether the compounds in the parentheses are the same thing as Adenosine deaminase, or whether they are specific forms of adenosine deaminase.  If the latter, it is unclear whether they are required or merely exemplary.  Likewise, claim 41 recites “hyaluronidase (bovine, ovine), and it is unclear whether bovine and ovine are exemplary or required.
Response to Arguments
Applicant argues that the amendment to claim 41 overcomes the rejection.  This argument is not persuasive because claim 41 still contains the abbreviation NPH and the limitation “Adenosine deaminase (pegademase bovine, PEG-ADA),” and Applicant did not address the rejections with respect to those terms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 39, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picmanová (Biochem. J. (2015) 469, 375-389, cited on IDS).
Picmanová teaches the following compound 2 on page 377:

    PNG
    media_image1.png
    78
    380
    media_image1.png
    Greyscale

Compound 2 is a compound of claim 1, claim 2, or claim 3, or claim 4 wherein X is glucosyl, R1 and R2 are each methyl, m is 0, and R is NR3R4 where R3 and R4 are both hydrogen.  Compound 2 comes from a plant which contains cyanogenic glycosides, which are biologically active and so meet the limitation “biopharmaceutical.”  See abstract.  Cassava plant also contains protein, as evidenced by Morgan (Animal Nutrition 2 (2016) 253-261).  Cassava plant itself is a solid.  The plant material was also dissolved in methanol and water (page 376, Sample extraction), where it would have been in a liquid composition.
Response to Arguments
	Applicant argues that the reference does not disclose all the features of amended claim 1, but Applicant does not specifically state which limitations are not met.  As set forth above, X is glucosyl, R1 and R2 are each methyl, m is 0, and R is NR3R4 where R3 and R4 are both hydrogen.  The wherein clause which was added to the end of claim 1 does not apply to this compound because neither of R1 or R2 is -alkyl-OH.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moynihan.
Moynihan teaches the following compound on page 30:

    PNG
    media_image2.png
    123
    220
    media_image2.png
    Greyscale

This compound is the second individual species recited in claim 13, which is given as either an alpha or beta anomer.  
Response to Arguments
Applicant argues that the reference does not disclose all the features of amended claim 1, but Applicant does not specifically state which limitations are not met.  As set forth above, this compound is recited in claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a genus of compounds which encompass products of nature (judicial exceptions). This judicial exception is not integrated into a practical application because the claims encompass compounds which are structurally unchanged compared to the compounds in nature, and the claims do not include additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the rejected claims do not recite any additional elements.
The following compound is encompassed by the claimed genus and is a natural product:

    PNG
    media_image3.png
    193
    342
    media_image3.png
    Greyscale
This compound is linamarin amide, found in cassava leaves.  See the Picmanová reference (cited on IDS), page 380, third paragraph in the second column.  Linamarin amide 2 was detected in cassava plants.  
Response to Arguments
	Applicant argues that claims 1, 8, and 13 have been amended and do not encompass products of nature.  Claim 1 still reads on the above compound, as explained above for the 102 rejection over Picmanova.

The following new rejection was necessitated by Applicant’s amendment to claim 1.

Claim Rejections - 35 USC § 112
Claims 1-4, 11, 39, 41, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to recite “and wherein when X is glucosyl or mannosyl, m=0, one of R' or R2 is -alkyl-OH and the other is -H, and A is NH2, then the compound is a beta-anomer.”  This new genus is not supported by the specification as filed.  There may be a few individual compounds described which meet this limitation, but the new genus as a whole is not supported.  Newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.    The new claim limitation in claim 1 is not expressly or inherently present in the disclosure.  The examiner could find nothing in the specification to suggest implicit disclosure, either.  For example, the examiner could not find any disclosure of conditions under which a compound must be a beta anomer.  This is a new matter rejection.
	
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623